Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/13/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a certification statement was not provided in conjunction with the IDS as described in the miscellaneous communication to the applicant dated 7/19/2022.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The second information disclosure statement (IDS) submitted on 7/13/2022 was filed after the mailing date of the Notice of Allowance on 5/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
	Claims 11-25 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to coat an implantable medical device by activating the surface by silanization with a silane containing at least one of the active groups listed in claim 11 and coupling a polymer formed from 1) a first monomer comprising alkoxyalkyl meth(acrylate), tetrahydrofurfuryl acrylate or the formula of claim 11 and 2) a second monomer having either amine, carboxylic acid or hydroxyl group functionality to the activated surface.
The most pertinent prior art (USPGPub 2010/0069608) teaches that it is known to silanize the surface of a medical implant followed by coupling a polymer formed from a methacrylate monomer and a second monomer having amine functional groups. However, the methacrylate monomer of the prior art is not reasonably considered an obvious variant of any of the three first monomers listed in the current application and the silane of the prior art fails to teach.
Another prior art (previously cited as Karakoy et al.) teaches obvious variants of the silane of the current application for use in similar operations but is largely unrelated to the collective invention of the current claims.
Another prior art (USPGPub 2014/0017772) teaches that plasma surface modification is commonly known to be part of the silanization process but is largely unrelated to the problems solved by the current invention.
Another prior art (USPGPub 2006/0088666) teaches that the plasma conditions of the current invention are common to the field of invention but the prior art is largely unrelated to the collective chemistry of the current invention.
Another prior art (USPGPub 2008/0221224) teaches that in some circumstances alkoxymethyl methacrylates ay be used in place of methylmethacrylates.  However, the prior art would not reasonably be considered pertinent prior art in the same field of invention as the current invention or some other prior art references cited.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717